DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/22/2022 has been entered.
Claims 24-26, 32-33, 36-37 and 40 have been canceled, claim 41 is newly added, claims 1-21 and 23 have been withdrawn from consideration as being drawn to non-elected subject matter, and claims 22, 27-31, 38-39 and 41 have been considered on the merits. All arguments have been fully considered. 

 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22, 27-30, 34-35, 38-39 and 41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 22, 30 and 41 discloses the limitation directed to “a control sample.” It is not clear what the subject matter the term “a control sample” intends to point out. Is it a sample without a candidate drug, i.e. hFL-HCC spheroids without candidate drug(s)? However, the instant specification discloses that the control sample is selected from the group consisting of hepatocellular carcinoma, hepatoblastomas, cholangiocarcinomas, pancreatic cancers, other types of cancers as well as normal cells, etc. (para. [0054] of PGPub) The scope of “a control sample” as claimed is not clearly defined in order to determine the effect as claimed. Clarification is required. 
The instant claims disclose to determine the effect comprising a decrease in expression of the genes as claimed relative to a control sample. It is not clear what the effect is compared to. The control sample, based on the limitation of claim 31, can be various different sources including HCCs, hepatoblastomas, cholangiocarcinomas, pancreatic cancers, other types of cancers as well as normal cells such as biliary tree stem cells, hepatic stem cells, hepatoblasts, etc. However, it is not clear how the effect is determined relative to the control sample. Clarification is required. 

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 22, 27-31, 38-39 and 41 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection.
The instant amendment introduces a new limitation directed to the step of determining the effect of a candidate drug, and the effect comprises decrease in expression of the claimed species of genes relative to a control sample.
While the instant specification discloses an embodiment for the method of screening a candidate drug with cultured hFL-HCC cells (para. 182-188 of PGPub), however, there is no support for the new limitation that the effect comprises decrease in expression of the claimed genes relative to a control sample. The instant specification discloses “a control sample” with regard to the expression profile of the genes in hFL-HCC relative to the control sample as in claim 30. However, this is not associated with the effect of a candidate drug in decrease of the gene expression relative to a control sample. The disclosure of the instant specification in the originally filed application is directed to the overall expression profile of hFL-HCC compared to/relative to the control sample, but not the determining the effect of a candidate drug. Thus, the newly added limitation introduces new matter to the instant application.
In amended cases, subject matter not disclosed in the original application is sometimes added and a claim directed thereto. Such a claim is rejected on the ground that it recites elements without support in the original disclosure under 35 U.S.C. 112, first paragraph, Waldemar Link, GmbH & Co. v. Osteonics Corp. 32 F.3d 556, 559, 31 USPQ2d 1855, 1857 (Fed. Cir. 1994); In re Rasmussen, 650 F.2d 1212, 211 USPQ 323 (CCPA 1981). See MPEP § 2163.06 - § 2163.07(b) for a discussion of the relationship of new matter to 35 U.S.C. 112, first paragraph. New matter includes not only the addition of wholly unsupported subject matter, but may also include adding specific percentages or compounds after a broader original disclosure, or even the omission of a step from a method. See MPEP § 608.04 to § 608.04(c). See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) and MPEP § 2163.05 for guidance in determining whether the addition of specific percentages or compounds after a broader original disclosure constitutes new matter.
	
	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 22, 27-31, 34-35, 38-39 and 41 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. abstract idea) without significantly more. The claim(s) recite(s) a method for drug screening comprising a step of introducing a candidate drug to human fibrolamellar hepatocellular carcinoma cells (hFL-HCCs) in the form of spheroids or organoids, and a step of determining an effect of the candidate drug on the cells in vitro. The step of determining the effect of the candidate drug to the hFL-HCC spheroids can be performed mentally and therefore is directed to an abstract idea. According to the 2019 PEG, mental processes belongs to the groupings of subject matter that is directed to the abstract idea.  
This judicial exception is not integrated into a practical application because there is no disclosure of the judicial exception being applied to any practical application. It is noted that the additional element, i.e. a step of culturing the hFL-HCC cells in a serum-free medium to form spheroids or organoids and introducing a candidate drug to hFL-HCC spheroids or organoids (claim 22) or the limitations disclosed in the dependent claims (claims 27-31, 34-35 and 38-40) are not considered as integration of the judicial exception into a practical application. Rather the steps of culturing the hFL-HCC cells in the serum-free medium to form spheroids or organoids and introducing a candidate drug to the spheroids or organoids are considered as extra-solution activities, particularly pre-solution activity, in order to obtain the data on the effectiveness of a candidate drug in the claimed drug screening method, and the culturing hFL-HCC cells in the serum-free medium to form spheroids or organoids does not integrate the “determining” step of judicial exception into a practical application. The limitations of claims 29-30 are directed to the properties of hFL-HCC known in the art, and do not integrate the judicial exception into a practical application. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional step of introducing a candidate drug to hFL-HCCs in a various format including spheroids or organoids known in the art does not add significantly more to the judicial exception. The step does not require any unconventional or otherwise more than what is well-understood, routine, conventional activity in the field. It is well known in the art that cancer/tumor cells can be cultured in the form of spheroids or organoids (for example, see Villasante et al.), the hFL-HCC cell is known in the art, and the step of incubating a candidate drug with a cancer cell is also a well-known drug screening technique in vitro (see Villasante et al.). Regarding the effect being a decrease in expression of the claimed genes/products, the determining step would be merely looking at the data obtained by gene expression analysis (e.g. microarray) which is routine, conventional for drug screening. There is no specific technical feature how the determining step is carried out that could differentiate the claimed method unconventional. There is no practical application of the judicial exception such that the abstract idea of determining the effect of a candidate drug for any application.
Based on the above analyses, it is concluded that the instant claims are directed to a patentably ineligible subject matter.

Claim Rejections - 35 USC § 103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 22, 27-31, 38-39 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Oikawa et al. (2013, Hepatology; IDS ref.) in view of Villasante et al. (2015, Expert Opin. Drug Discov.; of record), Cao et al. (2011, BMC Gastroenterology; of record), Cornella et al. (2015, Gastroenterology) and Yang et al. (2011, Semin. Cancer Biol.; of record) in light of Xu et al. (2014, Human Molecular Genetics; IDS ref.)
Oikawa et al. teach a transplantable human tumor line of FL-HCC cultured on 96-well plates (a tissue culture plastic), and treated with 5-fluorouracil (5-FU) and cell proliferation (growth) was evaluated (p.1470, 2nd col.; Materials and Methods: Cell proliferation and Chemoresistance Assays; p.1471, 2nd col., SALL4 Expression in Human Liver Cancers). The hFL-HCC cells of Oikawa et al. are derived from liver cancer, and thus meet the limitation of claim 27. 
Oikawa et al. do not teach a step of culturing hFL-HCC in a serum-free medium to form spheroids or organoids (claims 22 and 39). 
Villasante et al. teach tissue-engineered models of human tumors utilized in cancer research including drug screening, and a 3D tissue model of the human tumor cells forming multicellular tumor spheroids and tumor organoids (p.1-2, Introduction; p.4, 3.1 Multicellular tumor spheroids and tumor organoids). 
It would have been obvious to a person skilled in the art to culture hFL-HCC of Oikawa et al. as spheroids or organoids because it is well known in the art that tumor cells can be cultured as spheroids or organoids as a 3D model as taught by Villasante et al. and Villasante et al. teach that compared to 2D model (a monolayer culture), the 3D tumor models recapitulate some features of the tumor environment while enabling control of environmental factors and measurement of cell response (p.2, Introduction, 3rd para.). Villasante et al. teach that the use of 3D tumor models in the microenvironment that can be both inhibit and facilitate tumor growth and metastasis (p.4, 2nd full paragraph). Thus, one skilled in the art would recognize the benefit of using a 3D model including spheroids and/or organoids for screening a drug to affect the growth/proliferation of hFL-HCC taught by Oikawa et al., and would try to generate a 3D spheroids or organoids of hFL-HCC for the method of Oikawa et al. with a reasonable expectation of success.
Regarding the use of serum-free medium (claim 22), Oikawa et al. in view of Villasante et al. do not teach the limitation.
Cao et al. teach a method of culturing human hepatoma cell lines (hepatocellular carcinoma lines) in a serum-free DMEM/F12 medium for sphere culture (p.2, Methods: Cell lines and sphere culture).
It would have been obvious to a person skilled in the art to use a serum-free medium for the formation of spheroids and/or organoids of hFL-HCC taught by Oikawa et al. in view of Villasante et al. with a reasonable expectation of success.
Regarding the new limitation directed to the step of determining if the candidate drug has an effect of a candidate drug, Oikawa et al. teach FL-HCC treated with 5-fluorouracil (5-FU) and cell proliferation (growth) was evaluated, and the 5-FU is considered as a candidate drug, and evaluating cell proliferation is considered as determining an effect of the candidate drug. 
Regarding the effect comprising a decrease the expression of the claimed genes (claims 22 and 41), while Oikawa et al. in view of Villasante et al. do not particularly disclose the limitation, however, one skilled in the art would understand that the decrease and/or increase of genes (i.e. expression profile) in the cells in a drug screening method for a desired purpose is well known and the expression profile is routinely analyzed by using, for example, gene microarray. For example, Cornella et al. teach use of gene expression microarray for gene expression analysis. Thus, it would have been obvious to a person skilled in the art to analyze gene expression profile of hFL-HCC spheroids upon the incubation with a test drug to determine any effect caused to the gene expression profile using the well-known technologies for such purpose, i.e. gene expression microarray, for the method of Oikawa et al. in view of Villasante et al. with a reasonable expectation of success. By doing so one skilled in the art would expect different effects from different candidate drugs. It is reminded that the effect as claimed is conditional and a candidate drug does not need to produce the claimed effect. It is also noted that the decrease of the claimed genes was determined by tissue microarray according to the instant specification.
Regarding the hFL-HCC cells in the form of organoids comprising mesenchymal cells (claim 28) or precursors to stellate cells, endothelial cells, stromal cells or pericytes (claim 38), Oikawa et al. do not teach the limitation. 
Villasante et al. teach that the roles of microenvironment in tumor development and the surrounding cells including osteoblasts, osteoclasts, fibroblasts and human mesenchymal stem cells (hMSC) all play essential roles in primary tumor growth and metastasis (p. 3, 2. The tissue context), and introducing key elements of the tumor microenvironment such as three dimensionality, interactions between the tumor cells, healthy cells and the ECM, and physical signals in increasingly realistic in vitro models of human tumors (p.10, Conclusion). 
Furthermore, Yang et al. teach that cross-talk between tumor cells and the surrounding peri-tumoral stroma is a key modulator of the processes of hepatocarcinogenesis, epithelial-mesenchymal transition (EMT), tumor invasion and metastasis, and the major cellular components include hepatic stellate cells, fibroblasts, immune and endothelial cells, and the role of the tumor microenvironment in pathogenesis of HCC (see Abstract). Thus, one skilled in the art would recognize the importance of using cellular components of the tumor microenvironment in producing a 3D model of tumor including hFL-HCC.
It would therefore have been obvious to a person skilled in the art to produce organoids of hFL-HCC with stromal/mesenchymal cells including hMSC as taught by Villasante et al. to recapitulate key features of the tumor microenvironment in the organoids of hFL-HCC with a reasonable expectation of success. 
Regarding claim 29-31 directed to the fusion transcript DNAJB1-PRKACA (claim 29) or overexpressing markers relative to a control (claims 30-31), Oikawa et al. do not particularly teach the limitation. However, it is considered that these are inherent property of hFL-HCC cells because Xu et al. teach that genomic analysis of FL-HCC identified DNAJB1-PRKACA fusion transcript (see abstract), and a significant upregulated genes including PCSK1 over neural or neuroendocrine cells (p.51, 2nd col., 2nd full para.; Fig. 1). It is submitted that pancreatic cells including pancreatic endocrine cells (e.g. islet cells) as claimed are considered as neuroendocrine cells. Thus, it is considered that the hFL-HCC cells of Oikawa et al. inherently express DNAJB1-PRKCA and PCSK1 as the claimed cells.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 

Claims 34-35 are rejected under 35 U.S.C. 103 as being unpatentable over Oikawa et al. in view of Villasante et al., Cao et al., Cornella et al., Yang et al. and Xu et al. as applied to claims 22, 27-31, 38-39 and 41 above, and further in view of Turner et al. (US 2008/0248570; of record).
Regarding claims 34-35 directed to the hFL-HCC cells being cultured in Kubota’s Medium; or the serum-free medium containing hyaluronans, Oikawa et al. in view of Villasante et al., Cao et al., Yang et al. and Xu et al. do not teach the limitation.
Turner et al. teach that Kubota’s Medium is designed for stem/progenitor cells and utilized for culturing hepatic stem cells (para. [0033]), and hyaluronans in combination with the serum-free Kubota’s medium render the hepatic stem cells or hepatoblasts stable and facilitate survival and self-replication of hepatic stem cells and hepatoblasts (para. [0033], [0036]). Turner et al. also teach a spheroid culture using serum-free medium and hyaluronan (paras. [0015], [0056]-[0057]).
It would have been obvious to a person skilled in the art to use a serum-free medium such as Kubota’s Medium along with hyaluronans as taught by Cao et al. and Turner et al. for the culturing of spheroids/organoids of hFL-HCC in the method of Oikawa et al. in view of Villasante et al., Xu et al. and Yang et al. with a reasonable expectation of success.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. 
The instant amendment has overcome the claim rejection under 35 USC §112(b), however, the new indefiniteness rejection is necessitated based on the instant amendment (see above).
Regarding the claim rejection under 35 USC §101, applicant alleged that the term “monitoring” is no longer disclosed in the amended claim, and there are tangible steps are not conventional but novel and non-obvious. The Examiner respectfully disagrees with the applicant’s allegation. The term “monitoring” is replaced with “determining”, and it is the Examiner’s position as discussed in the claim rejection that the term “determining” is considered as a mental step that does not require any active step. The “determining” step is understood as a thinking step and decide the effect by looking at the data obtained by analyzing the cells (hFL-HCC) before and after contacting with a candidate drug. The active steps disclosed in the instant claims are culturing hFL-HCC in a serum-free medium to form spheroids or organoids, and introducing any drug. As discussed in the claims, there is no limitation rendering these steps unconventional. Applicant asserted that a new and useful application of the novel and non-obvious discovery of a culturing steps that forms hFL-HCC spheroids or organoids, and a gene signature that distinguishes hFL-HCC from hBTSCs and other tumors. The judicial exception disclosed in the claims is determining if the candidate drug has a desired effect on hFL-HCC spheroids or organoids. The culturing steps and incubating/contacting step with a candidate drug are considered extra-solution activities to obtain the data for the determining step, and they do not integrate the determining step to any practical application. In order to integrate the judicial exception, such determining step would be further linked to an application using the determined data, e.g. treating a disease using the candidate drug. 
 Regarding the claim rejection under 35 USC §103, applicant alleged that the cited references do not teach or suggest introducing a candidate drug to the hFL-HCC spheroids or organoids to determine if the candidate drug has an effect on the hFL-HCC spheroids or organoids, wherein the effect comprises a decrease in the claimed gene expression relative to a control sample. The claims as amended are interpreted as a method of screening a drug on hFL-HCC spheroids or organoids and the method comprises active steps of culturing and forming hFL-HCC spheroids or organoids, and introducing a candidate drug. The determining step is not an active step as it is interpreted as a mental step involving data analysis. The instant claims do not require how the determining step is carried out but merely disclose that the effect caused by the candidate drug may be a decrease in the claimed gene expression. The effect as claimed is conditional which is not required by the screening method as claimed. Furthermore, the decrease of the gene expression of the claimed species is a part of outcome when the candidate drug is introduced to the hFL-HCC spheroids or organoids. Under the broadest reasonable interpretation of the claims, the determining step is not specifically limited to those genes but any gene expression analysis that would produce a result in gene expression profile (i.e. gene expression profiling), and based on drugs being used, the outcome would be different. If the candidate drug does not cause any effect in the hFL-HCC, then there is no decrease in the gene expression shown in the profile. Thus, it is the Examiner’s position that a method of treating hFL-HCC with any compound (e.g. 5-FU as taught by Oikawa et al.) and analyzing gene expression using a well-known gene expression microarray technology would provide effects on any gene expressed in hFL-HCC.
Applicant stated that Xu does not teach or suggest that PCSK1 is a marker useful for drug screening to identify therapeutically effective candidate drugs for treating hFL-HCC. The instant claims do not require any step to analyze the expression of PCSK1, or the method of screening is for identifying drugs for treating hFL-HCC. The method is merely stating a method for drug screening by using hFL-HCC spheroids. While the drug tested by using the claimed method might be used for treating hFL-HCC, however, it is not specifically claimed, and thus, the candidate drug can be used for any other purposes. 
Applicant asserted that the present application identifies genes that are uniquely expressed in hFL-HCC compared to normal human biliary tree stem cells (hBTSCs). Applicant argued that the specific gene expression profile compared to hBTSCs would provide a means to distinguish effects of candidate drugs on hFL-HCC cells compared to hBTSCs and other tumor cells. It is not clear if the “control sample” in the claims is hBTSCs or other tumor cells since this particular feature is not claimed as the control sample disclosed in the claims. However, the claims disclose the effect of decreased expression of the cited genes relative to a control sample, and this limitation can be interpreted as the control sample being a hFL-HCC without contacting with a candidate drug as discussed in the indefiniteness rejection. Furthermore, the instant specification does not provide adequate support for the limitation with regard to the control sample (see new matter rejection above).
Applicant is advised to amend the claims to disclose a step of analyzing specific gene expression which is required as an active step needed to be carried out. Such active step requiring a specific gene to be analyzed would place the claimed invention in better position. 

Conclusion
No claim is allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAEYOON KIM whose telephone number is (571)272-9041. The examiner can normally be reached 9-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAM SHUKLA can be reached on 571-272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAEYOON KIM/Primary Examiner, Art Unit 1632